The record showed a service of the process; an appearance of the parties; an adjournment of the case; and that on the day the case stood adjourned to, the "plaintiff appeared; defendant absent; and after examining plaintiff's account, judgment for plaintiff for $6 47 debt and fifty-six cents costs."
The exception was, that the judgment was rendered by default without hearing the plaintiff's proofs.
The Court inclined, at first, that, as the defendant had appeared on a former day, and this could not be called strictly a judgment by default, for want of an appearance, it would not be required that the record should show that the case was proved; but, upon consideration, they held that the object of the act of assembly was to secure a hearing onproofs, as well as allegations, whenever the defendant was absent at the trial, and on that principle they reversed the judgment.